Citation Nr: 1028225	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-00 768 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from October 1966 to 
August 1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In connection with his appeal, the Veteran testified via 
videoconference in October 2009, and accepted such testimony in 
lieu of an in-person hearing before a Member of the Board.  See 
38 C.F.R. § 20.700(e) (2009).  A transcript of his testimony is 
associated with the claims file. 

In February 2010, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.  However, the appeal is again 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case was previously remanded so that additional development 
regarding stressor verification could be conducted, and if such 
development resulted in a confirmed stressor, a VA examination 
could be conducted, and an opinion obtained.  As a stressor could 
not be verified, no examination was scheduled, and the claim was 
denied.  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the amendment to 
38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a 
veteran is related to such veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this new provision, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service 
connection for PTSD that were appealed to the Board before July 
13, 2010, but have not been decided by the Board as of July 13, 
2010.  Thus, the amendment is applicable in this case.  

Here, the Veteran had service in Vietnam during the Vietnam War.  
While his military occupational specialty of teletype equipment 
repairman does not imply combat, and while he received no awards, 
and sustained no physical injuries, supporting or suggesting 
combat, the Veteran maintains that he would frequently take fire 
while coming and going from repair jobs.  

The Veteran has provided several detailed accounts of his 
stressful experiences in Vietnam.  Experiences that he believes 
are the cause of his current symptoms of PTSD.  A June 2006 VA 
medication management note provides a diagnosis of PTSD, based on 
unspecified "experience in Vietnam."  The examiner discussed 
when the Veteran "had to go out at night to repair downed 
communications lines, which was very stressful."  The examiner 
also referred to an intake note of the same date.  The intake 
note refers to a mental health consultation report, also of the 
same date.  That report describes as pertinent military history 
the Veteran's account that he was bushwhacked several times while 
traveling around Vietnam in his duties in teletype repair.  The 
axis I diagnoses included PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA) does not 
require that a VA examination be conducted for the purpose of 
substantiating a claimed stressor under the revised 38 C.F.R. 
§ 3.304(f).  However, the VCAA does generally provide that VA 
will provide a medical examination or obtain an opinion when 
necessary to make a decision on a claim.  38 C.F.R. 
§ 3.159(c)(4).  

In some respects, the current situation is analogous to that 
described in the VCAA, and by the United States Court of Appeals 
for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  Here, all but one of the requirements for service 
connection for PTSD have been established.  The record contains a 
diagnosis of PTSD based on non-specific experiences in Vietnam, 
which, assuming that the VA examiner followed the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, Fourth Edition (DSM-IV), implies that the VA 
examiner found that a specific "traumatic event" was adequate 
to support a diagnosis of PTSD, and that the Veteran demonstrated 
symptoms related to such traumatic event.  The record also 
contains competent evidence in the form of the Veteran's 
testimony, that a stressor related to the Veteran's fear of 
hostile military activity occurred.  The sole remaining element, 
identification of a specific stressor that supports the 
diagnosis, can now (as opposed to 2006) be established by medical 
opinion evidence by an appropriate VA or contract medical 
provider.  As such, this would appear to fit the situation where 
such an opinion is necessary to make a decision on the claim.  

Indeed, such an opinion has actually been provided by a VA 
healthcare provider; what is needed is clarification from that 
provider as to the specific stressor (of those discussed in the 
report) that was contemplated in the diagnosis and nexus opinion.  
Thus the Board finds that a remand for a clarifying medical 
opinion is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the VA 
psychiatrist (R.E.V., M.D.) who conducted the 
June 2006 medication management examination.  
If the examiner is not available, obtain an 
opinion from another VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has contracted.  If 
such psychiatrist or psychologist determines 
that additional examination of the Veteran is 
necessary to provide a reliable opinion, such 
examination should be scheduled.  However, 
the Veteran should not be required to report 
for another examination as a matter of 
course, if it is not found to be necessary.  
The claims folder must be made available to 
and reviewed by the VA or contract 
psychiatrist or psychologist, including all 
of the Veteran's written stressor statements.  

Based on such file review, and/or 
examination, the psychiatrist or psychologist 
should identify a specific stressor or 
stressors that is/are consistent with the 
places, types, and circumstances of the 
Veteran's service, and that is/are related to 
the Veteran's fear of hostile military or 
terrorist activity, and confirm that the 
claimed stressor or stressors is/are adequate 
to support a diagnosis of PTSD, and that the 
Veteran's symptoms of PTSD are related to 
such stressor or stressors.

For purposes of this opinion, the 
psychiatrist or psychologist is to be 
informed that "fear of hostile military or 
terrorist activity" as used above, means 
that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's 
response to the event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, or 
horror.

2.  Readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


